Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claim(s) 1-4, 6-11, 14-22 have been examined.
The remaining claims have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-4, 6-8, 17-22 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
identifying search results comprising items corresponding to the search request;
determining the user has a minimum amount of transaction history;
generating content for display at the user device by excluding an item from the items corresponding to the search request based on the minimum amount of transaction history and a returns frequency index visibility threshold associated with the item and the returns frequency index, wherein excluding an item comprises making the item invisible to the user;
This is an abstract idea because it is a certain method or organizing human activity because it commercial interaction that involves marketing or sales activities and behaviors. In addition, this is in accordance with paragraphs [0003] and [0004] of the specification which provide that a big concern for e-commerce sellers is how to handle buyers that frequently return items.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one processor;
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations;
receiving at a search engine having access to a returns frequency index corresponding to a history of item returns for a user, a search request from a user device, wherein the returns frequency index has been previously generated and stored by the system prior to the user performing a navigation action
providing, to the user device for display based on the navigating action, the generated content that excludes the item;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, these recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one processor;
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations;
receiving at a search engine having access to a returns frequency index corresponding to a history of item returns for a user, a search request from a user device, wherein the returns frequency index has been previously 
providing, to the user device for display based on the navigating action, the generated content that excludes the item;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network (receiving and providing), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.
2.	Claims 9-11 and 14-16 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
a first set of search results comprising items corresponding to the search request;
a second set of search results different than the first set of search results, the second set of search results excluding an item based on a returns frequency index visibility threshold associated with the item and the returns frequency index, wherein the excluding is based in part on the configuration information and wherein excluding an item comprises making the item invisible to the user;
This is an abstract idea because it is a certain method or organizing human activity because it commercial interaction that involves marketing or sales activities and behaviors. In addition, this is in accordance with paragraphs [0003] and [0004] of the specification which provide that a big concern for e-commerce sellers is how to handle buyers that frequently return items.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
receiving configuration information indicating configuration of a visibility of one or more items on an e-commerce site from a database;
receiving at a search engine having access to a returns frequency index corresponding to a history of item returns for users, a first search request 
generating a first web interface and generating a second web interface;
receiving, at the search engine, a second search request, the first search request and the second search request being a same search request;
a first user device and a second user device;
providing the first web interface to the first user device and the second web interface based on the navigating action that excludes the item to the second user device.
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, these recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
receiving configuration information indicating configuration of a visibility of one or more items on an e-commerce site from a database;
receiving at a search engine having access to a returns frequency index corresponding to a history of item returns for users, a first search request from a first user device, wherein the returns frequency index has been previously generated and stored by the system prior to the user performing a navigating action;
generating a first web interface and generating a second web interface;
receiving, at the search engine, a second search request, the first search request and the second search request being a same search request;
a first user device and a second user device;
providing the first web interface to the first user device and the second web interface based on the navigating action that excludes the item to the second user device.
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Remarks
The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closes related prior art is Roman (2002/0010634) and Ekchian (US 2007/0255619).
The applicant respectfully argues on pages 12 of the remarks that the claims recite specific improvements to a technical field. The applicant does not explain what this technical field is until page 15 where the applicant indicates that it involves “visibility 
	The examiner respectfully disagrees and argues that “visibility configurations of virtual stores” is not a technology and making an item “invisible” is not an improvement to the non-technology of “visibility configurations of virtual stores”. Instead of inventing a new technology of invisibility, the applicant has instead simply used “invisibility” to prevent items from being shown to customers who have too many returns.  In addition, the specification does not elaborate on what this invisibility technically comprises, and therefore the broadest reasonable interpretation includes simply filtering out the results so they are not shown to the user.
For these reasons, the applicant’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684